Renewed complaint appears of our disposition of the matters contained in appellant's bill of exception No. 2, which sets forth that the state was allowed to introduced in evidence and to ask appellant regarding a device having the appearance of a fountain pen, same being a tear gas gun, which was identified by appellant as having been in his possession for some time. The state asked him if it would shoot like any other pistol. It is stated in the bill of exception that both the introduction and the question were objected to as immaterial, irrelevant and prejudicial. If the witness made any answer to the question asked, it is not set out in the bill of exception. We are not apprised by the bill of the state's purpose in introducing said device in evidence, nor is there anything set out in the bill opposing the idea that this may have been one of the most material bits of evidence in the state's case. Further than to set out the ground of appellant's objection, said bill of exception contains nothing to show what a tear gas gun is, or how it was or was not material evidence to go before the jury. Simply to object to proffered testimony as being immaterial, irrelevant and prejudicial, brings nothing before this court for review, and unless the evidence be patently and necessarily inadmissible, — which is not the case here, — this court would not be called on to reverse a case upon such a complaint.
In our original opinion we quoted the statute authorizing the jury to ask, and the trial court to give, additional instructions after the retirement of the jury, as to any matter of law. Bill of exception No. 9 sets *Page 479 
out that the jury asked and the court gave, both in writing, additional instructions. The jury asked in writing if malice aforethought might be formed immediately before the doing of an act. The court in writing informed them that it could. The question was proper and the answer both direct and correct. Malice aforethought may be formed in the mind just before the doing of an act. Sherar v. State, 30 Tex.Crim. Rep.; Garza v. State, 11 Texas App., 345; Duebbe v. State, 1 Texas App., 159; McCoy v. State, 25 Texas App., 33; Campbell v. State, 15 Texas App., 506; Lewis v. State, 15 Texas App., 647. Being of this opinion, it becomes unnecessary for us to discuss the legal sufficience of appellant's complaint of the asking and giving of the above instruction. It appears that appellant's attorney had voluntarily absented himself, being called on business to a distant city. Obviously the trial court could not be compelled to delay the trial in order to submit this answer to counsel. Had his attorney been present it would appear to have made no difference. We can not conceive how the court could have elaborated upon the simple direct answer to the jury's question, nor could any elaboration have made same more manifest, or made an answer more responsive.
The motion for rehearing will be overruled.
Overruled.